Eager, J.
(dissenting). The judgment of conviction should be reversed and the defendant remanded for resentencing.
On September 16, 1963, the defendant pleaded guilty to the crime of attempted grand larceny in the second degree covering an indictment filed on April 16, 1963. Later, on January 28, 1964, he pleaded guilty to petit larceny to cover indictments filed in October, 1963. Following three adjournments for sentencing, the defendant was finally arraigned for sentencing on September 11, 1964. He stated that he retained a new lawyer and expected him to appear, giving the court the name (this was his third lawyer), but admitted that he had not paid the new lawyer. The court, however, after stating that he had been waiting an hour for the lawyer, without any assurance that he would appear that morning, proceeded to pass sentence without assigning an attorney to represent the defendant. The court stated: “Now I am not going to wait any longer for him. What is it you want to say or do you have anything to say? Speak.’’ The defendant replied: “I just wish you would give me just a little bit more time so that I can get the lawyer. I know nothing to say.” Then after further colloquy, including the questioning of defendant by the court, the court sentenced the defendant to confinement in a State institution under the jurisdiction of the Department of Correction for an indefinite term. The Clerk reminded the court that the defendant had not been formally arraigned, and then, upon the Clerk asking the defendant if he “ had any legal cause to show why the judgment of the court should not now be pronounced against you according to law ’ ’, the defendant reiterated that he ‘ ‘ would like to speak to my lawyer ’ ’.
It is the undoubted constitutional right of a defendant to be represented by an attorney at the time of the imposition of sentence (Berry v. New York, 375 U. S. 160) and under New York law, it has long been settled that the defendant has the right to such representation. (People v. Hannigan, 7 N Y 2d *356317; People v. Page, 17 A D 2d 782; People v. Di Salvo, 19 A D 2d 747; People v. Callahan, 19 A D 2d 585.)
Under the circumstances, the defendant did not waive his right to have representation of counsel to assist him at time of sentencing. He was insisting on counsel; and, perhaps, on proper explanation by the court, would have accepted the benefit of assigned counsel. Even the District Attorney concedes (and I quote from his brief): “ the record in the instant case clearly indicates that the appellant repeatedly asked the court to delay sentence until his attorney arrived to speak in his behalf. No case has been discovered which would lend support to the assertion that under the circumstances of the instant case the appellant has waived his right to counsel.”
Under the circumstances, 1 see no alternative but to reverse and remand the case for resentencing.
Botein, P. J., Breitel, Valente and Stbuer, JJ., concur in Per Curiam opinion; Eager, J., dissents in opinion.
Judgment of conviction affirmed.